   Case: 4:20-cv-01513-HEA Doc. #: 5 Filed: 04/01/21 Page: 1 of 3 PageID #: 33




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TODD J. LUH,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01513-HEA
                                                  )
JEFFERSON COUNTY                                  )
SHERIFF’S DEPARTMENT, et al.,                     )
                                                  )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On February 5, 2021, the Court

ordered plaintiff to file an amended complaint within thirty days. (Docket No. 4). Plaintiff has

failed to comply. Therefore, for the reasons discussed below, this action will be dismissed without

prejudice. See Fed. R. Civ. P. 41(b).

                                           Background

       Plaintiff is a self-represented litigant who filed a civil action on October 16, 2020, naming

the Jefferson County Sheriff’s Department, the Missouri Highway Patrol, and the State of Missouri

as defendants. (Docket No. 1). In the complaint, plaintiff contended that the Missouri sex offender

registry was an “inaccurate portrayal of the circumstances of his arrest.” (Docket No. 1 at 7). He

further alleged that the requirement that he be physically present at the Sheriff’s Office was

unconstitutional. Plaintiff also objected to the Missouri Highway Patrol collecting a sample of his

DNA. (Docket No. 1-1 at 1). As a result, plaintiff sought an injunction to prohibit the collection of

his DNA until he was able to make an in-person argument before the Court. (Docket No. 1 at 7).
   Case: 4:20-cv-01513-HEA Doc. #: 5 Filed: 04/01/21 Page: 2 of 3 PageID #: 34




Along with the complaint, plaintiff filed a motion for leave to proceed in forma pauperis. (Docket

No. 2).

          On February 5, 2021, the Court granted plaintiff’s motion for leave to proceed in forma

pauperis. (Docket No. 4). Because plaintiff was proceeding in forma pauperis, the Court reviewed

his complaint pursuant to 28 U.S.C. § 1915. Based on that review, the Court determined that

plaintiff’s case was subject to dismissal. (Docket No. 4 at 4). In particular, plaintiff had not

provided a “short and plain statement of the claim showing that” he was entitled to relief, as

required by Fed. R. Civ. P. 8(a)(2).

          Rather than dismissing outright, the Court gave plaintiff the opportunity to file an amended

complaint. He was sent a copy of the Court’s civil rights form, and was given instructions in the

order on how to fill it out. Plaintiff was given thirty days to comply. The Court advised him that

the failure to comply would result in the dismissal of this action without prejudice and without

further notice. (Docket No. 4 at 6).

                                              Discussion

          As noted above, on February 5, 2021, the Court ordered plaintiff to file an amended

complaint within thirty days. Plaintiff was advised that failure to comply with the Court’s order

would result in the dismissal of this action without prejudice and without further notice. The

amended complaint was due on or before March 8, 2021.

          The deadline for plaintiff to file his amended complaint has expired. In fact, the Court has

given plaintiff more than thirty days in which to respond. Nonetheless, plaintiff has failed to file

an amended complaint as directed. He has also failed to file a motion with the Court seeking an

extension of time in which to comply. Indeed, since the filing of the complaint, the Court has had

no further communications from plaintiff whatsoever.



                                                   2
   Case: 4:20-cv-01513-HEA Doc. #: 5 Filed: 04/01/21 Page: 3 of 3 PageID #: 35




       Under Rule 41(b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district

court may dismiss a pro se litigant’s action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court’s order of February 5, 2021, or filed

any type of motion seeking an extension of time in which to comply, the Court will dismiss this

action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of February 5, 2021. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 1st day of April, 2021.




                                                   HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
